                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

ADELANA AKINDES, OSCAR WALTON,
DANICA GAGLIANO-DELTGEN, and
VICTOR GARCIA, on behalf of themselves
and other similarly situated individuals,

                        Plaintiffs,                          CASE NO. 20-CV-1353

v.

CITY OF KENOSHA and
KENOSHA COUNTY,

                        Defendants.


                        CITY OF KENOSHA’S BRIEF IN SUPPORT
                             OF ITS MOTION TO DISMISS


       The City of Kenosha, by its attorneys, MUNICIPAL LAW & LITIGATION GROUP,

S.C., respectfully submits this Brief in Support of its Motion to Dismiss.

       The City of Kenosha recently faced unprecedented riotous activity during protests,

including nationally observed and documented destructive activity of property and persons. To

protect the community, a State of Emergency Curfew Order was implemented and arrests followed

for violations of the Emergency Curfew Order. The City has never faced such a situation before

and, therefore, lacks a track record sufficient to build a civil rights claim under the law. The

Plaintiffs here should not be able to hold the City of Kenosha financially liable based on formulaic

conclusions and speculation about motives and what the future might hold for protest activities,

all while overlooking the fact that probable cause for their own arrests in violation of the

Emergency Curfew Order may serve as not only a bar to their First Amendment retaliatory arrest

claims but may deprive this Court of subject matter jurisdiction.

                                                 1

         Case 2:20-cv-01353-JPS Filed 09/23/20 Page 1 of 28 Document 12
                                         BACKGROUND

       On September 1, 2020, Plaintiffs filed their Complaint in this action. Plaintiffs allege

constitutional violations stemming from enforcement of a State of Emergency curfew enacted in

Kenosha County to curb violence associated with protests following the shooting of Jacob Blake

on August 23, 2020. (Dkt. 1, Compl. ¶¶ 8-10, 13.). Demonstrations in response to such “police

brutality” began “almost immediately.” (Id., ¶ 8).

       During the course of these demonstrations, Plaintiffs acknowledge there was “destructive

activity, (Id., ¶ 10), albeit only with scant reference in their Complaint. The rioting, mayhem and

attacks on person and property were extensive, making national news and catching the attention

of the President, Governor and National Guard.

       Although the curfew was widely known, having been publicized by the Kenosha County

Sheriff, (Id., ¶ 13) – as well as media outlets1 – Plaintiffs allege lack of clarity about whether it

was validly enacted. (Id., fn. 1). To be sure, the Emergency Curfew was valid, reasonable and

necessary. The Mayor orally proclaimed the initial curfew pursuant to Wis. Stat. § 323.14(4)

(mayor’s authority) from the night of August 23 through to the Council's meeting in the early

evening of August 25. Under Wisconsin law, the City Council may declare a state of emergency:

       The governing body of any local unit or government may declare, by ordinance or
       resolution, an emergency existing within the local unit of government whenever
       conditions arise by reason of a riot or civil commotion, a disaster, or an imminent
       threat of a disaster, that impairs transportation, food or fuel supplies, medical care,
       fire, health or police protection, or other critical systems of the local unit of
       government. The period of the emergency shall be limited by the ordinance or
       resolution to the time during which the emergency conditions exist or are likely to
       exist.



1
   See e.g., https://www.nbcchicago.com/news/local/kenosha-curfew-to-remain-in-effect-through-labor-
day-officials-say/2331849/;   https://www.wbay.com/2020/08/30/kenosha-curfew-extended-through-at-
least-wednesday-morning/;      https://www.tmj4.com/news/local-news/emergency-curfew-extended-in-
kenosha-through-tuesday


                                        2
         Case 2:20-cv-01353-JPS Filed 09/23/20 Page 2 of 28 Document 12
Wis. Stat. § 323. 11. Any person who “intentionally fails to comply with an order issued by an

agent of the state or of a local unit of government who is engaged in emergency management

activities” is subject to a forfeiture of not more than $200.00. Wis. Stat. §323.28. By City of

Kenosha Common Council Resolution, the Council declared an emergency due to riotous activity

including burning building premises, burning of personal property, burning of government

property, vandalism and otherwise damage producing activity, as well as personal injury.2 This

Resolution granted the Mayor powers associated with authority of a Mayor in an emergency

situation identified in Paragraphs 1.145A (and all its subparts) of the Code of General Ordinances,

which as relevant to this lawsuit, included the power “[t]o order a curfew for the general public or

any segment of the general public in all or any portion of the City.”3

         The Emergency Curfew was in place from August 23, 2020 to September 2, 2020. On

August 23, 2020, the Kenosha County Sheriff’s Department issued a media release announcing a

curfew.4 The media release stated the following:

         The County of Kenosha has declared a state of Emergency Curfew for 10:15 p.m.
         tonight August 23rd. The public needs to be off the streets for their safety. The
         Kenosha Sheriff’s Department will be enforcing the curfew until 7:00 a.m. 5



2
   Resolution 134-20: Declaration of Emergency Regarding Civil Unrest Granting Additional Authority to the
Mayor. Attested and approved on August 27, 2020. The signed version is online under a section titled “Adopted
Ordinances & Resolutions” found here: https://www.kenosha.org//images/agenda_meeting/CC/2020_ORD_RES.pdf
3
  City Code of General Ordinances 1.145(A)(10), available at: https://www.kenosha.org/images/GENORD.pdf see p.
I-45 to I-46.
4
  This Court can take judicial notice of the Kenosha County Sheriff’s Office media releases announcing the State of
Emergency Curfew because they are not in dispute and matters of public records. The media releases are publicly
available         at        the         Kenosha        County          Sheriff’s        Department          website:
https://www.kenoshacounty.org/CivicAlerts.aspx?CID=16. “A document posted on a government website is
presumptively authentic if government sponsorship can be verified by visiting the website itself.” Qui Yun Chen v.
Holder, 715 F.3d 207, 212 (7th Cir. 2013). See also, Gent v. CUNA Mut. Ins. Society, 611 F.3d 79 (1st Cir. 2010)
(taking judicial notice of facts on CDC website) Denius v. Dunlap, 330 F.3d 919, 926-27 (7th Cir. 2003) (taking
judicial notice of information found on National Personnel Records Center’s website); Laborers’ Pension Fund v.
Blackmore Sewer Constr., Inc., 298 F.3d 600, 607 (7th Cir. 2002) (taking judicial notice of information from official
website of the FDIC).
5
    “Countywide emergency curfew in effect until 7a.m. Monday, Aug. 24,” available at
https://www.kenoshacounty.org/CivicAlerts.aspx?AID=1799.


                                         3
          Case 2:20-cv-01353-JPS Filed 09/23/20 Page 3 of 28 Document 12
On August 24 and 25, Kenosha County Sheriff’s Department issued similar media releases

announcing a curfew beginning at 8:00 p.m. for the area “East of I-94.”6 Also on August 25, 2020,

Kenosha County Sheriff David Beth issued a press release pleading with the public to abide by the

curfew and not to engage in destructive behavior.7 Sheriff Beth stated, in part,

        The best thing our residents can do to stay safe is to stay home tonight and abide
        by the curfew that will be in effect from 8 p.m. until 7 a.m. tomorrow. If you want
        to protest peacefully, by all means go out and do it. It’s your right. But don’t be part
        of this destructive force that’s burning our community. That’s not a productive path
        to justice.

        On August 26, the Emergency Curfew was issued from 7:00 p.m. to 7:00 a.m. for the area

“East of I-94” and through Sunday, August 30th.8 On August 30, the Emergency Curfew was issued

for August 31 and September 1 from 7:00 p.m. to 7:00 a.m. for the same area.9 On September 1,

Kenosha County Sheriff’s Department issued a media release stating that the Emergency Curfew

would remain in effect from 7:00 p.m. to 7:00 a.m. through September 2 at 7:00 a.m.10 The release

went on to state that, beginning September 2, the Emergency Curfew would be in effect from 9:00

p.m. to 7:00 a.m. and would remain in effect through September 7 at 7:00 a.m.

        On September 2, the curfew ended. 11 The Kenosha County Sheriff’s Department released

the following statement:




6
     “Emergency Curfew again in effect for night of Monday, Aug. 24,” available at
https://www.kenoshacounty.org/CivicAlerts.aspx?AID=1804; “State of Emergency Curfew in effect east of I-94
Tuesday night, Aug. 25,” available at, https://www.kenoshacounty.org/CivicAlerts.aspx?AID=1810.
7
    “Tuesday evening, Aug. 25, Statement from Kenosha County Sheriff David Beth,” available at
https://www.kenoshacounty.org/CivicAlerts.aspx?AID=1811.
8
   “State of Emergency Curfew to begin at 7 p.m. each night through Sunday Aug. 30,” available at
https://www.kenoshacounty.org/CivicAlerts.aspx?AID=1814.
9
   “State of Emergency Curfew west of I-94 to continue nightly through Tuesday, Sept. 1, available at
https://www.kenoshacounty.org/CivicAlerts.aspx?AID=1823.
10
   “Nightly curfew to continue through night of Sept. 6; to begin at 9 p.m. Wednesday-Sunday,” available at
https://www.kenoshacounty.org/CivicAlerts.aspx?AID=1827.
11
      “UPDATE:       Nightly     State     of    Emergency    Curfew      now     suspended,”   available at,
https://www.kenoshacounty.org/CivicAlerts.aspx?AID=1829.


                                         4
          Case 2:20-cv-01353-JPS Filed 09/23/20 Page 4 of 28 Document 12
         As of today September 2nd, 2020 Kenosha County has ended the State of
         Emergency Curfew. That decision was announced today after consultation with law
         enforcement and community leaders.

         Kenosha Mayor John Antaramian said:

         “After consulting with local law enforcement agencies, I have decided the curfew
         is no longer needed. The last several nights have been relatively peaceful in the
         community, and in the judgment of law enforcement, it is appropriate to remove
         the curfew. However, criminal activity will not be tolerated and arrests will be made
         if needed. I am hopeful there will be no need to reinstate the curfew in the near
         future.”

         Plaintiffs are made up of residents of both the Kenosha and Milwaukee area and all allege

to be protestors with viewpoints against the police in Kenosha during the above times. (Dkt. 1,

Compl. ¶¶ 29-30, 33-34, 37-38, 41-42.) Plaintiffs assert they were all arrested for violating the

Emergency Curfew. (Dkt. 1, Compl. ¶¶ 31, 35, 39, 43.) Plaintiffs’ Complaint asserts the Kenosha

Police and Sheriff’s Office “use [the State of Emergency curfew] as a tool to silence those peaceful

protesters who dare to confront this police department’s brutality.” (Dkt. 1, Compl. ¶ 26.) The

Complaint asserts that “[e]ven though there were both pro-police and anti-police brutality

protestors, ONLY anti-police protesters have been arrested under this ordinance.” (Dkt. 1, Compl.

¶ 23.)

         Finally, Plaintiffs each assert they intend to continue to protest in Kenosha but will either

be arrested or chilled from participating in such protests for fear of arrest. (Dkt. 1, Compl. ¶¶ 32,

36, 40, 44.)

         Plaintiffs’ bring a proposed class-action lawsuit against both the City of Kenosha and

Kenosha County. The Complaint alleges the following claims: First Amendment retaliation, Equal

Protection selective enforcement due to alleged differential treatment, and a First Amendment

facial challenge against the curfew. Of these, the First Amendment retaliation claim is paramount,

receiving robust attention throughout the Complaint about how they have been retaliated against



                                         5
          Case 2:20-cv-01353-JPS Filed 09/23/20 Page 5 of 28 Document 12
and targeted for their anti-police protesting. (Dkt. 1, Compl. Intro and ¶¶ 45, 55, 58, 59, 61, 66).

The Complaint seeks class certification, injunctive relief, declaratory relief, and damages. (Id.)

                                    STANDARD OF REVIEW

       When considering a Rule 12(b)(6) motion to dismiss, a court should accept “the well-

pleaded facts in the complaint as true.” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir.

2011). This standard, however, is not a free pass to the federal courthouse: “Importantly, the

Supreme Court’s decisions in Twombly and Iqbal ushered in a requirement that civil pleadings

demonstrate some merit or plausibility in complaint allegations to protect defendants from having

to undergo costly discovery unless a substantial case is brought against them.” United States v.

Vaughn, 722 F.3d 918, 926 (7th Cir. 2013).

       To survive a Rule 12(b)(6) motion, a complaint must “contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of action

will not do.’” Id. at 678. “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. At a minimum, the complaint must “give the defendant fair notice of what the claim

is and the grounds upon which it rests.” Twombly, 550 U.S. at 555.

        “The plausibility standard is not akin to a probability requirement, but it asks for more

than a sheer possibility that a defendant has acted unlawfully…. When a complaint pleads facts

that are merely consistent with a defendant’s liability, it stops short of the line between possibility

and plausibility of entitlement to relief.” Iqbal, 556 U.S. at 678. If allegations give rise to an

“obvious alternative [legitimate] explanation” for the allegedly wrongful conduct, the claim fails




                                        6
         Case 2:20-cv-01353-JPS Filed 09/23/20 Page 6 of 28 Document 12
to meet the plausibility requirement and must be dismissed. Id. at 678. Moreover, “[i]f discovery

is likely to be more than usually costly, the complaint must include as much factual detail and

argument as may be required to show that the plaintiff has a plausible claim.” Limestone Dev.

Corp. v. Vill. of Lemont, 520 F.3d 797, 803 (7th Cir. 2008).

       Finally, in evaluating a Rule 12(b)(6) motion, “courts are free to consider ... exhibits

attached to the complaint, Fed. R. Civ. P. 10(c), or documents referenced in the pleadings if they

are central to the claim.” Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013).

       In addition to the standards set forth governing Rule 12(b), courts may take judicial notice

of an adjudicative fact that is both “not subject to reasonable dispute” and either (1) generally

known within the territorial jurisdiction of the trial court or (2) capable of accurate and ready

determination by resort to sources whose accuracy cannot reasonably be questioned. Fed. R. Evid.

201(b). The standard “is premised on the concept that certain facts or propositions exist which a

court may accept as true without requiring additional proof from the opposing parties. It is an

adjudicative device that substitutes the acceptance of a universal truth for the conventional method

of introducing evidence.” General Elec. Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074,

1081 (7th Cir. 1997).

       Under this standard, for example, court records, including the charges and scheduling of

Plaintiffs’ criminal court cases, may be judicially noticed because they are not in dispute and

constitute court records and public records. Indeed, “the most frequent use of judicial notice of

ascertainable facts is in noticing the contents of court records.” 21 Charles Alan Wright & Kenneth

W. Graham Jr., Federal Practice & Procedure: Evidence of § 5106, at 505 (1st ed. 1977 & Supp.

1997). Wisconsin courts have recognized that records available on CCAP are “public records”.

See Watton v. Hegerty 2007 WI App 267, ¶ 26 n.17, 306 Wis.2d 542, 744 N.W.2d 619 (noting that




                                        7
         Case 2:20-cv-01353-JPS Filed 09/23/20 Page 7 of 28 Document 12
CCAP records for a Milwaukee County Circuit Court case are “public records of which we may

take judicial notice.) See also, Opoka v. INS, 94 F.3d 392, 394 (7th Cir. 1996) (recognizing that

proceedings in other courts, both inside and outside the federal system, may be judicially noticed);

Henson v. CSC Credit Servs., 29 F.3d 280, 284 (7th Cir. 1994) (confirming that court documents

from state proceedings are noticeable.); Deicher v. City of Evansville, WI, 545 F.3d 537 (7th Cir.

2008) (taking judicial notice of date of filing of complaint because the complaint is a matter of

public record)

                                          ARGUMENT

  I.   PLAINTIFF’S MONELL CLAIMS FAIL TO MEET THE REQUISITE PLEADING
       STANDARDS.

       Plaintiffs’ municipal liability claims fail to meet the Twombly-Iqbal pleading requirements.

Monell v. Dep’t of Soc. Serv. of City of New York, 436 U.S. 658, 691 (1978). To withstand a

motion to dismiss, a complaint must contain facts that state a claim that is “plausible on its face,”

such that the defendant’s liability is a “reasonable inference” from the facts. Bell Atlantic v.

Twombly, 550 U.S. 544, 566, 570 (2007). In considering a motion to dismiss, a court must accept

all factual allegations in the complaint as true and draw reasonable inferences in favor of the

plaintiff. St. John’s United Church of Christ v. City of Chicago, 502 F.3d 616, 625 (7th Cir. 2007).

       However, while a court should assume the truthfulness of factual allegations in a complaint,

courts “are not bound to accept as true a legal conclusion couched as a factual allegation.” Ashcroft

v. Iqbal, 556 U.S. 662 678 (2009). Thus, “threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements” are not entitled to the assumption of proof, and a

plaintiff must plead more than an “unadorned, the-defendant-unlawfully-harmed-me accusation.”

Id. at 678. Moreover, courts should not accept as adequate a pleading that contains mere “abstract

recitations of the elements of a cause of action.” Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).



                                        8
         Case 2:20-cv-01353-JPS Filed 09/23/20 Page 8 of 28 Document 12
       The Supreme Court has thus articulated a two-part test for a motion to dismiss. Iqbal, 556

U.S. at 679. First, a court should identify these conclusory statements that are not entitled to the

assumption of truthfulness. Id. at 683 (quoting Twombly, 550 U.S. at 570.) Second, a court should

review the remaining factual allegations to determine if they “nudge” the claim “across the line

from conceivable to plausible.” Id.

       “[A] municipality cannot be held liable under § 1983 on a respondeat superior theory.”

Monell, 436 U.S. at 691. Under Monell, municipal liability exists only “when execution of a

government’s policy or custom, whether made by its law-makers or by those whose edicts or acts

may fairly be said to represent official policy, inflicts the injury.” Id. at 694. The Seventh Circuit

has identified three different ways in which a municipality or other local governmental unit might

violate § 1983: (1) through an express policy, statement, ordinance, or regulation that, when

enforced, causes a constitutional deprivation; (2) through a “wide-spread practice” that although

not authorized by written law and express policy, is so permanent and well-settled as to constitute

a “custom or usage” with the force of law; or (3) through an allegation that the constitutional injury

was caused by a person with “final decision policymaking authority.” McTigue v. City of Chicago,

60 F.3d 381, 382 (7th Cir. 1995). Monell’s rules and requirements apply equally to any claim for

an injunction against the municipality. See Los Angeles County v. Humphries, 562 U.S. 29 (2010).

       Here, Plaintiffs municipal liability claims do not meet the standards set forth in

Twombly/Iqbal.

       First, Plaintiffs’ Complaint makes no mention, whatsoever, of municipal liability on the

basis of an action caused by a person with final policymaking authority. (See generally, Dkt. 1,

Compl.)




                                         9
          Case 2:20-cv-01353-JPS Filed 09/23/20 Page 9 of 28 Document 12
       Second, Plaintiffs’ Complaint fails to identify an official written policy regarding a curfew

order or any other written policies that are the subject of their lawsuit. Plaintiffs do not cite any

express written policy in their Complaint. Plaintiffs even concede they are unaware of any specific

written curfew order or whether any such order was enacted or approved by Kenosha County or

the City of Kenosha. (Dkt. 1, Compl. fn. 1.). Regardless, Plaintiffs do not allege that any curfew,

when enforced, was the cause of their alleged constitutional violations. Rather, it appears

Plaintiffs’ grievance is not with an alleged policy, but with respect to specific arrest decisions for

arrests made for violation of the curfew. However, such bare allegations cannot give rise to Monell

liability here: “[l]ocating a policy ensures that a municipality is held liable only for those

deprivations resulting from the decisions of its duly constituted legislative body or of those

officials whose acts may fairly be said to be those of the municipality.” Bd. of Comm’rs of Bryan

County v. Brown, 520 U.S. 397, 403 (1997). See also Glisson v. Indiana Dep’t of Corrs., 849 F.3d

372, 381 (7th Cir. 2017) (“The critical question under Monell remains this: is the action about

which the plaintiff is complaining one of the institution itself, or is it merely one undertaken by a

subordinate actor?”).

       Third, Plaintiffs have not adequately pled a custom or practice claim. While a custom or

practice “may be so persistent and widespread [such that it has] the force of law,” “[t]he word

‘widespread’ must be taken seriously.” Adickes v. S.H. Kress & Co., 398 U.S. 144, 167 (1970).

The critical issue is whether there was a particular custom or practice that was so well-settled that

the policymaking officials of the municipality can be said to have either actual or constructive

knowledge of it, yet did nothing to end the practice. Board of County Comm’r v. Brown, 520 U.S.

397 (1997). See, e.g., Jenkins v. Bartlett, 487 F.3d 482 (7th Cir. 2007) (four deadly force incidents

was not enough to provide the city with actual or constructive knowledge); Gable v. City of




                                       10
        Case 2:20-cv-01353-JPS Filed 09/23/20 Page 10 of 28 Document 12
Chicago, 296 F.3d 531, 538-539 (7th Cir. 2002) (three incidents over four-year period in which

city agents erroneously informed vehicle owners that their automobiles were not impounded at

city lot were too few to support municipal liability); Robles v. City of Fort Wayne, 113 F.3d 732,

737 (7th Cir. 1997) (evidence failed to support plaintiff's claim that City had policy of investigating

citizen complaints against police officers in such way as to exonerate officer where evidence

indicated four citizen complaints against officer were not sustained while fifth was sustained after

internal investigation).

       To demonstrate that a municipality “is liable for a harmful custom or practice, the plaintiff

must show that [municipal] policymakers were deliberately indifferent as to the known or obvious

consequences.” Thomas, 604 F.3d at 303. “In other words, they must have been aware of the risk

created by the custom or practice and must have failed to take appropriate steps to protect the

plaintiff.” Id. Under this stringent standard, “it is not enough to demonstrate that policymakers

could, or even should, have been aware of the unlawful activity because it occurred more than

once.” Phelan v. Cook Cnty., 463 F.3d 773, 790 (7th Cir. 2006). Rather, “what is needed is

evidence that there is a true municipal policy at issue, not a random event. If the same problem has

arisen many times and the municipality has acquiesced in the outcome, it is possible (though not

necessary) to infer that there is a policy at work, not the kind of isolated incident [Bd. of Cty.

Comm. of Bryan Cty. v. Brown, 137 L. Ed. 2d 626 (1997)] held cannot support municipal liability.”

Calhoun v. Ramsey, 408 F.3d 375, 380 (7th Cir. 2005).

       Proof of deliberate indifference can take one of two forms: (1) “in light of the duties

assigned to specific officers or employees the need for more or different training is so obvious,

and the inadequacy so likely to result in the violation of constitutional rights that the policymakers

of the city can reasonably be said to have been deliberately indifferent to the need”; or (2) “a




                                       11
        Case 2:20-cv-01353-JPS Filed 09/23/20 Page 11 of 28 Document 12
repeated pattern of constitutional violations” made the deficiencies in the systems “plainly obvious

to the city policymakers.” Jenkins v. Bartlett, 487 F.3d 482, 492 (7th Cir. 2007). See also Connick

v. Thompson, 131 S. Ct. 1350, 1365 (2011) (while “highly predictable” is a viable basis to establish

deliberate indifference, it was not highly predictable in this case that failure to better train

prosecutors on Brady obligations would have had resulted in the production of the exculpatory

evidence and prevented plaintiff’s wrongful conviction).

       Deliberate indifference is a high bar. For example, in McCauley v. City of Chicago, 671

F.3d 611 (7th Cir. 2011), the Seventh Circuit held that the complaint, which alleged an equal

protection claim, failed to meet the pleading standards under Twombly/Iqbal. The core allegation

in McCauley was that the City of Chicago “failed to have adequate policies in place for the

protection of female victims of domestic violence.” McCauley, 671 F.3d at 614. The Seventh

Circuit analyzed the various subparts of the complaint regarding the City of Chicago’s alleged

“failures” under the Twombly/Iqbal “plausibility” standard and determined that the alleged

deficiency in failing to have “particularized practices in place for the special protection of

domestic-violence victims” failed to state a claim:

       The allegations … do not plausibly suggest that the City maintained a policy or
       practice of selective withdrawal of police protection. To the contrary, the complaint
       alleges that the City failed to have particularized practices in place for the special
       protection of domestic violence victims. In essence, the complaint alleges that the
       City failed to promulgate specific policies for this particular class of crime victims,
       not that the City denied this class of victims equal protection. At most, the factual
       allegations in the complaint plausibly suggest the uneven allocation of limited
       police-protection services; they do not plausibly suggest that the City maintained
       an intentional policy or practice of omitting police protection from female
       domestic-violence victims as a class.

Id. at 618-19. The court explained that the “factual allegations are entirely consistent with lawful

conduct—here a lawful allocation of limited police resources.” Id. at 619.




                                       12
        Case 2:20-cv-01353-JPS Filed 09/23/20 Page 12 of 28 Document 12
       Here, Plaintiffs do not make any allegations that describe or even suggest a widespread

custom or practice that could support a claim of municipal liability. The Plaintiffs only point to

the protests that erupted “just this week” over the Blake shooting. (Dkt. 1, Compl. ¶¶ 8-11.). They

do not point to any other instances of protests, emergency orders or curfew enforcement, whether

in the past or ongoing. Further, Plaintiffs do not make any factual averments suggesting an

intentional policy or practice of selectively arresting “anti-police protestors” and not arresting

“pro-police protestors.” Plaintiffs make only the conclusory allegation that Defendants have

“policies and customs” of constitutional violations and “failed to issue corrective instruction after

violations were brought to light.” (Dkt. Compl. ¶¶ 45-46, 61, 62.)

       Such allegations cannot withstand the pleading standards under Twombly-Iqbal. Plaintiffs’

Complaint makes no factual allegations that the alleged deprivations were so widespread so as to

constitute deliberate indifference. Plaintiffs do not provide any factual allegations that would

permit an inference of intentional selective enforcement of the Emergency Curfew. Indeed,

Plaintiffs purport to be “anti-police protestors” and claim that they were arrested because of this

purported affiliation. However, there is no allegation in the Complaint that any “pro-police”

protestors were present in Kenosha, past curfew, when Plaintiffs were arrested and that such “pro-

police protestors” were not arrested in violation of the curfew. Moreover, Plaintiffs do not set forth

any factual averments regarding when any alleged violations were brought to light and what

corrective action the City failed to issue. Thus, there can be no inference that any alleged violations

had been occurring for any length of time.

       Plaintiffs’ claims are based on arrests that occurred during an unprecedented period of

upheaval in Kenosha – a period that required a State of Emergency Curfew – and a period that




                                       13
        Case 2:20-cv-01353-JPS Filed 09/23/20 Page 13 of 28 Document 12
ended within just days. Plaintiffs’ lawsuit is not based on any other past or subsequent protests or

arrests. Thus, Plaintiffs cannot prove the requirement that such alleged conduct was widespread.

        Fourth, Plaintiffs have pled no facts giving rise to municipal liability based on failure to

train. To state a claim for municipal civil rights violation based on a failure to train, a plaintiff

must allege that the municipality adopted a policy that amounts to “deliberate indifference to the

rights of the person with whom the [untrained employees] come into contact. Connick v.

Thompson, 563 U.S. 51, 61 (2011). Deliberate indifference is characterized as a “stringent standard

of fault requiring proof that a municipal actor disregarded a known or obvious consequence of his

action. Id. at 61. For example, a city may be deliberately indifferent if its policymakers choose to

retain a program which they have actual or constructive notice that one of their training programs

causes city employees to violate citizens’ constitutional rights. See generally, Connick, 563 U.S.

51. Additionally, a city’s policy of inaction in light of notice that its program will cause

constitutional violations “is the functional equivalent” of a decision by the city itself to violate the

Constitution. Id. at 61-62.

        To establish a failure to train claim, “[a] pattern of similar constitutional violations is

ordinarily necessary to demonstrate deliberate indifference.” Id. at 62. (citations omitted).

Additionally, even if “a particular officer may be unsatisfactorily trained” that “will not alone

suffice to fasten liability on the city, for the officer’s shortcomings may have resulted from factors

other than a faulty training program.” City of Canton v. Harris, 489 U.S. 378, 390-91 (1989).

        Here, again, Plaintiffs fail to allege sufficient facts to establish deliberate indifference.

Plaintiffs do not allege any facts that the City of Kenosha was aware of or put on notice of any

allegedly unconstitutional conduct. Plaintiffs also do not allege how the City of Kenosha failed to

train its officers. Nor do they even allege, through plausible facts or even threadbare legal




                                        14
         Case 2:20-cv-01353-JPS Filed 09/23/20 Page 14 of 28 Document 12
conclusions, that the City knew it was highly predictable that such constitutional deprivations

would occur without more or different training of its police officers because there was a pattern of

similar constitutional violations. “Without notice that a course of training is deficient in a

particular respect, decisionmakers can hardly be said to have deliberately chosen a training

program that will cause violations of constitutional rights.” Connick, 563 U.S. at 62.

       Finally, as previously noted, Plaintiffs do not allege any facts establishing that a specific

policy, custom, or failure to train was the cause of their allegedly retaliatory arrests. Before Monell

liability can attach, a plaintiff must also “demonstrate that, through its deliberate conduct, the

municipality was the ‘moving force’ behind the injury alleged.” Bryan County, 520 U.S. at 404.

The plaintiff, “must show that the municipal action was taken with the requisite degree of

culpability and must demonstrate a direct causal link between the municipal action and the

deprivation of federal rights. Id.

       For these reasons, and those set forth below, Plaintiffs’ municipal liability claims as against

the City of Kenosha must be dismissed.

 II.   EVEN IF THE MONELL CLAIMS COULD BE APPROPRIATELY PLED,
       PLAINTIFFS’ ONGOING STATE PROCEEDINGS DEPRIVE THE COURT OF
       SUBJECT MATTER JURISDICTION.

       Additionally, the Court lacks subject matter jurisdiction in this case because Plaintiffs have

not adequately pled a constitutional violation such that Monell liability can apply, and because the

doctrines governing standing, Younger, and Heck require the Court to abstain in this instance.

           a. PLAINTIFFS’ COMPLAINT DOES NOT ADEQUATELY PLEAD                       AN   UNDERLYING
              CONSTITUTIONAL VIOLATION.

       As explained above, the City cannot be held liable solely because the Plaintiffs allege

police officers made unlawful arrests; the law of Monell bars respondeat liability theories in civil

rights actions. To establish a Monell claim, a plaintiff must plead (1) the deprivation of a



                                       15
        Case 2:20-cv-01353-JPS Filed 09/23/20 Page 15 of 28 Document 12
constitutional right; (2) that action was taken pursuant to a custom, policy or practice of the local

government; and (3) that such action was the cause of the deprivation. Thompson v. Boggs, 33 F.3d

847, 859 (7th Cir. 1994).

                     i. First Amendment Retaliation Claim

          Under Nieves v. Bartlett, —U.S. —, 139 S. Ct. 1715, 1724 (2019) plaintiffs alleging First

Amendment retaliatory arrest cases must allege in their Complaint, as a threshold matter, that the

decision to arrest lacked probable cause. The Supreme Court unequivocally stated in Nieves that

“[a] plaintiff pressing a retaliatory arrest claim must plead and prove the absence of probable cause

for the arrest.” Id. at 1724 (emphasis added); see also Lund v. City of Rockford, Ill., 956 F.3d 938

(2020).

          Here, the Plaintiffs’ Complaint is bare of any factual averments that they were arrested

without probable cause or that their ongoing proceedings have reached disposition favorable to

them. It is unreasonable to presume, under the Twombly/Iqbal pleading standards, that the arrests

were made without probable cause. Nor could the Plaintiffs try to plead around this as their

Complaint acknowledges they were arrested for violating the curfew: if the police officers arrested

them prior to the start of the curfew, minutes into it, or when their was no curfew, surely they

would have grieved such allegations in their Complaint.

          Acknowledging they were arrested squarely within the confines of the Emergency Curfew,

Plaintiffs instead allege generally that they were arrested for their expressions. However, Plaintiffs

cannot use the First Amendment as sword or shield if there was probable cause, and they certainly

cannot commence section 1983 civil rights monetary claims at this time against the City when the

criminal courts have yet to reach disposition of their arrests and charges. All four Plaintiffs have

been charged with a violation of Wisconsin State Statute 323.28 for “Failure to Comply With




                                         16
          Case 2:20-cv-01353-JPS Filed 09/23/20 Page 16 of 28 Document 12
Emergency Management Order of State of Local Government,” which is a non-criminal forfeiture

action currently underway in the state courts. (See generally, Kenosha County Case Nos.

2020FO596 (Akindes), 2020FO595, 2020FO589 (Gagliano-Deltgen), 2020FO594 (Garcia) and

2020FO573 (Walton).) Plaintiffs Akindes, Gagliano-Deltgen, and Garcia have intake scheduled

for October 15, 2020 and Plaintiff Walton has no intake date scheduled as of this submission.

         The Plaintiffs, therefore, cannot allege Monell liability against the City for First

Amendment constitutional deprivations in the form of retaliatory arrests under Nieves unless they

can plead their arrests lacked probable cause. They did not do so here and cannot do so while the

state court system is still evaluating the probable cause giving rise to the non-criminal forfeiture

complaints against them.

         Further, because the probable cause inquiry in those cases is not insurmountable, it is all

the more reason under Iqbal/Twombly and Nieves to avoid presuming their retaliatory arrest claims

are ripe. Probable cause is to be made based on the “totality of the circumstances” and is a fluid

concept. District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018). Probable cause “requires only

a probability or substantial chance of criminal activity, not an actual showing of such activity.” Id.

Thus, probable cause exists if a reasonable officer would have believed, at the time, that there was

a probability or substantial chance the plaintiffs were failing to comply with the Emergency

Curfew in violation of Wis. Stat. § 323.28.

         Until the citations against the Plaintiffs reach a disposition in the state court proceedings,

which will necessarily address whether they were supported by probable cause, the First

Amendment retaliatory arrest claims are not mature or ripe to convey federal court subject matter

jurisdiction.12 See Forrester v. City of San Diego, 25 F.3d 804, 807 (9th Cir. 1994) (a city may


12
   It is doubtful the Plaintiffs here will surrender their Fifth Amendment rights in civil litigation until there is a
disposition of the charges against them. See e.g., Chagolla v. City of Chi., 529 F. Supp. 2d 941, 947 (N.D. Ill. 2008)


                                         17
          Case 2:20-cv-01353-JPS Filed 09/23/20 Page 17 of 28 Document 12
well have “a legitimate interest in quickly dispersing and removing lawbreakers with the least risk

of injury to police and others” when “arrestees were part of a group of more than 100 protesters

operating in an organized and concerted effort to invade private property, obstruct business, and

hinder law enforcement. Although many of [those] crimes were misdemeanors, the city’s interest

in preventing their widespread occurrence was significant: ‘The wholesale commission of common

state-law crimes creates dangers that are far from ordinary. Even in the context of political protest,

persistent, organized, premeditated lawlessness menaces in a unique way the capacity of a State to

maintain order and preserve the rights of its citizens.’”) (citing Bray v. Alexandria Women’s Health

Clinic, 506 U.S. 263, 287 (1993) (Kennedy, J. concurring)). Thus, Plaintiffs’ First Amendment

claim must be dismissed.

                       ii. Plaintiffs’ Equal Protection Selective Enforcement claim.

         To establish a selective enforcement claim, a plaintiff must show that differential treatment

occurred and that such differential treatment was based upon an improper, discriminatory motive.

United States v. Barlow, 310 F.3d 1007, 1010 (7th Cir. 2002); Desi’s Pizza, Inc. v. City of wilkes-

Barre, 321 F.3d 411, 425 (3rd Cir. 2003). “It is considerably harder” to prove a selective

enforcement claim, United States v. Hare, 820 F.3d 93, 100 (4th Cir. 2016) because it requires

identification of others who were not prosecuted. Chavez v. Illinois State Police, 251 F.3d 612,

640 (7th Cir. 2001).

         In Swanson v. Citibank, N.A., 614 F.3d 400, 404-405 (7th Cir. 2010) the Seventh Circuit

noted that more complex equal protection claims require heightened pleading. In Swanson, unlike

this case, the equal-protection claim was straightforward. The plaintiff brought a discrimination



(“In the Court's experience, it is not at all rare for a person faced with criminal charges or a pending investigation to
invoke the privilege even though he may have done nothing wrong, out of an abundance of caution prompted by a
careful criminal defense lawyer.").


                                         18
          Case 2:20-cv-01353-JPS Filed 09/23/20 Page 18 of 28 Document 12
claim alleging that she was denied a home loan due to her race. Id. The court noted that such a

straightforward discrimination claim need only contain factual assertions that plausibly identified

the type of discrimination at issue, by whom, and when. Id. at 405. Plaintiff’s complaint adequately

did so because it contained allegations, for example, that one of the defendants required that her

husband be present in a meeting after discovering the plaintiff’s race, that one defendant made a

comment about the plaintiff’s race, and that a third-party appraiser valued her home at significantly

higher value than did the defendants. Id. at 402-03. In so holding, the court noted that, in a more

complex case, a plaintiff’s factual pleadings “will require more detail, both to give the opposing

party notice of what the case is all about and to show how, in the plaintiff’s mind at least, the dots

should be connected.” Id. at 404-05 (emphasis added).

       Here, Plaintiffs assert no factual averments, beyond conclusory allegations, that any arrest

decisions were made pursuant to discriminatory motive. As noted, Plaintiffs were all arrested after

the curfew was in place in Kenosha, providing likely probable cause to their arrests.

       Additionally, in Sutton v. City of Milwaukee, 672 F.2d 644, 648 (7th Cir. 1982), the Seventh

Circuit held it did not offend the Constitution for the police to tow illegally parked cars of people

with more than one unpaid ticket while not towing cars without such unpaid tickets. The court

explained that, where resources are limited, the bare act of citing some offenders, but not others,

does not offend the Constitution:

       The police have limited resources to devote to preventing violations of parking regulations; this is
       a fact of life concerning municipal finances and not a confession that parking regulations serve
       trivial social objectives. The police must allocate these resources somehow and a sensible method
       is to concentrate on repeat offenders. By towing the illegally parked cars of people with more than
       one unpaid ticket the police enforce the parking regulations most severely against those who flout
       them most audaciously. The sense of justice is not outraged.

       Id.




                                       19
        Case 2:20-cv-01353-JPS Filed 09/23/20 Page 19 of 28 Document 12
       The instant case is similar. The police have limited resources and should not, without

supporting facts or allegations, be assumed to have violated the Constitutional rights of citizens

simply because they were unable to arrest every person allegedly in violation of the Emergency

Curfew.

       Further, Plaintiffs do not identify any individuals that were not arrested because of their

viewpoints. Plaintiffs point to Kyle Rittenhouse as the only example of a “pro-police counter-

protestor.” (Dkt. 1, Compl. ¶ 17.) However, Plaintiffs make no showing, beyond their conclusory

assumptions, that Kyle Rittenhouse was a “protestor” in Kenosha or that he was there to express

“pro-police” views. Nor do Plaintiffs assert that Kyle Rittenshouse was in Kenosha during the

same time period that they were in Kenosha, or even that Kyle Rittenhouse was not arrested by

police. The same is true as to any “similarly-situated” protestors, which as noted are not alleged

with any degree of plausibility in the Complaint. The Complaint makes no factual averments

supporting a claim that there were any non-arrests of people who violated curfew to protest in

support of the police- for example, the names of the individuals, the date and times the individuals

were in Kenosha, the purpose behind the individuals attendance in Kenosha, whether the individual

was intending to protest against the police, or whether Kenosha Police had knowledge of any

particular arrestee’s political beliefs or viewpoints. Thus, Plaintiff’s equal protection claim must

be dismissed.

       b. THE DOCTRINES GOVERNING STANDING, YOUNGER, AND HECK REQUIRE DISMISSAL.

       The curfew has been lifted and the demonstrations have subsided, raising additional

jurisdictional concerns whether the doctrines governing standing and the doctrines of Younger v.

Harris, 401 U.S. 37, 54-55 (1971) and Heck v. Humphrey, 512 U.S. 477 (1994) require dismissal

of some or all of the claims.




                                         20
          Case 2:20-cv-01353-JPS Filed 09/23/20 Page 20 of 28 Document 12
                              i. Standing.

          Standing requires that (1) a plaintiff has suffered an injury in fact; (2) there exists a causal

connection between the injury and the conduct of the defendant; and (3) it is likely that the injury

will be redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

(1992).

          Article III requires the existence of an actual case or controversy at every phase of the

proceedings. Jones v. Sullivan, 938 F.2d 801, 805 (7th Cir. 1991) To meet this requirement, a

plaintiff requesting prospective equitable relief must hold a “personal stake” in the outcome by

showing a “significant likelihood and immediacy of sustaining some injury.” Sierakowski v. Ryan,

223 F.3d 440, 443-44 (7th Cir. 2000). However, absent a showing of continuing, present adverse

effects, past exposure to illegal conduct does not present a case or controversy for purposes of

injunctive relief. O’Shea v. Littleton, 441 U.S. 488, 495 (1974). In a class action lawsuit, if none

of the named plaintiffs representing a class meet the standing requirements, none of the plaintiffs

may seek relief on behalf of himself or herself, or any other member of the class. O’Shea, 414 U.S.

at 494.

          In O’Shea v. Littleton, a class of plaintiffs claimed to have been subjected to discriminatory

enforcement of criminal law and sought injunctive relief. 414 U.S. 488 (1974). Although it was

claimed that particular members of the class had actually suffered from the alleged unconstitutional

practices, the Supreme Court determined that the plaintiffs failed to allege an actual case or

controversy because “[p]ast exposure to illegal conduct does not in itself show a present case or

controversy regarding injunctive relief.” Id. at 495-496. Past wrongs were evidence bearing on

"whether there is a real and immediate threat of repeated injury." Id. at 496. But the prospect of

future injury rested "on the likelihood that [plaintiffs] will again be arrested for and charged with




                                          21
           Case 2:20-cv-01353-JPS Filed 09/23/20 Page 21 of 28 Document 12
violations of the criminal law and will again be subjected to bond proceedings, trial, or sentencing

before petitioners." Id. The Court ruled that such a threat to plaintiffs was not “sufficiently real

and immediate to show an existing controversy simply because they anticipate violating lawful

criminal statutes and being tried for their offenses . . . . Id. at 496. See also Swanigan v. City of

Chicago, 881 F.3d 577, 583 (7th Cir. 2018) (holding that plaintiff’s argument that he might be

pulled over, arrested, and again subjected to an unconstitutionally long detention “is layered with

hypothetical and nowhere near certain.”).

   The Supreme Court reiterated these principles in City of Los Angeles v. Lyons, 461 U.S. 95

(1983):

              Another relevant decision for present purposes is Rizzo v. Goode, 423 U. S.
          362 (1976), a case in which plaintiffs alleged widespread illegal and
          unconstitutional police conduct aimed at minority citizens and against city residents
          in general. The Court reiterated the holding in O'Shea that past wrongs do not in
          themselves amount to that real and immediate threat of injury necessary to make
          out a case or controversy. The claim of injury rested upon "what one of a small,
          unnamed minority of policemen might do to them in the future because of that
          unknown policeman's perception" of departmental procedures. 423 U. S., at 372.
          This hypothesis was "even more attenuated than those allegations of future injury
          found insufficient in O'Shea to warrant [the] invocation of federal jurisdiction."
          Ibid. The Court also held that plaintiffs' showing at trial of a relatively few instances
          of violations by individual police officers, without any showing of a deliberate
          policy on behalf of the named defendants, did not provide a basis for equitable
          relief.

          Under the above standards, Plaintiffs lack standing to seek the injunctive relief set forth in

their Complaint. Plaintiffs cannot show an existing controversy because any argument that they

might be arrested in the future is layered with hypothetical and speculation.

                              ii. The Younger and Heck Doctrines.

          The doctrine of Younger abstention prevents a state criminal defendant from asserting

ancillary challenges to ongoing state criminal procedures in federal court. Younger v. Harris, 401

U.S. 37, 54-55 (1971). The doctrine requires a federal court to abstain from hearing a case before



                                          22
           Case 2:20-cv-01353-JPS Filed 09/23/20 Page 22 of 28 Document 12
it when there is an ongoing state proceeding and is grounded in “longstanding public policy against

federal court interference with state court proceedings. Steffel v. Thompson, 415 U.S. 452, 460-61

(1974).

          The reason for abstention, as set forth by the Supreme Court in Younger, is three-fold:

              (1) the basic doctrine of equity jurisprudence that courts of equity should not
          act, and particularly should not act to restrain a criminal prosecution, when the
          moving party has an adequate remedy at all and will not suffer irreparable injury if
          denied equitable relief;

              (2) to prevent erosion of the role of the jury and avoid duplication of legal
          proceedings and legal sanctions where a single suit would be adequate to protect
          the rights asserted; and

              (3) the notion of ‘comity,’ that is, a proper respect for state functions, a
          recognition that the entire country is made up of a Union of separate state
          governments, and a continuance of the belief that the National Government will
          fare best if the States and their institutions are left free to perform their separate
          functions in separate ways.

   Younger, 401 U.S. at 43-45.

          The doctrine of Younger abstention is so fundamental to jurisprudence, that an exception

only exists when a plaintiff can show irreparable injury that is both great and immediate. Id. at 46.

In Younger, the Supreme Court expressly dismissed the idea that injuries such as “the cost, anxiety,

and inconvenience of having to defend against a single criminal prosecution” could, by themselves,

constitute such irreparable injury. Id. Thus, federal injunctions are not to be granted against

criminal statutes, as a matter of course, even if such statutes are unconstitutional. Watson v. Buck,

313 U.S. 387, 400 (1941) Instead, the Court in Younger directed that an alleged injury was only

irreparable, such that would warrant federal intervention, if the threat to the plaintiff’s federally

protected rights cannot be eliminated by a defense in a criminal prosecution. Younger, 401 U.S. at

43-45.




                                         23
          Case 2:20-cv-01353-JPS Filed 09/23/20 Page 23 of 28 Document 12
         In Younger, the federal plaintiff requested the district court find unconstitutional the law

under which the government was prosecuting him, which would effectively foreclose his

prosecution. Similarly, here, the equitable relief requested by the Plaintiffs is aimed specifically at

their state prosecutions: Plaintiffs seek injunctive relief regarding the curfew and a declaration

that the curfew they violated is unconstitutional. Thus, Younger abstention applies.

         Moreover, the claims here involve constitutional issues that these Plaintiffs have the ability

to litigate during the course of the state proceedings. Gakuba v. O’Brien, 711 F.3d 751 (7th

Cir.2013). Such issues do not present a danger of irreparable and immediate loss and deciding

these issues in federal court could undermine the state court proceedings. Simpson v. Rowan, 73

F.3d 132 (7th Cir. 1995). Instead, Plaintiffs can litigate their state charges to the fullest extent

within the Wisconsin state court system. They have the appeal process and post-conviction relief.

Only when their Wisconsin state proceedings are over can the federal courts hear her their claims.

Simpson v. Rowan, 73 F.3d 132 (7th Cir. 1995); Edwards v. Takaca, 2016 WL 2853561 (E.D. Wis.

2016).

         Additionally, if this case were allowed to proceed, it could contradict a finding of probable

cause for the arrest and run afoul of Heck v. Humphrey which held that:

         In order to recover damages for allegedly unconstitutional conviction or
         imprisonment, or for other harm caused by actions whose unlawfulness would
         render a conviction or sentence invalid, … a § 1983 plaintiff must prove that the
         conviction or sentence has been reversed on direct appeal, expunged by executive
         order, declared invalid by a state tribunal authorized to make such determination,
         or called into question by a federal court’s issuance of a writ of habeas corpus. 28
         U.S.C. § 2254.

512 U.S. 477 (1994). The favorable-termination requirement applies whenever “a judgment in

favor of the plaintiff would necessarily imply” that his conviction or sentence was invalid. Id. at

487.




                                        24
         Case 2:20-cv-01353-JPS Filed 09/23/20 Page 24 of 28 Document 12
        As noted by the Supreme Court in Wallace v. Kato, “[i]f a plaintiff files a false-arrest claim

before he has been convicted (or files any other claim related to rulings that will likely be made in

a pending or anticipated criminal trial), it is within the power of the district court, and in accord

with common practice, to stay the civil action until the criminal case or the likelihood of the

criminal case is ended.” 549 U.S. 384, 393. Upon conviction, “if the stayed civil suit would impugn

that conviction, Heck will require dismissal.”

        Here, Plaintiffs state court proceedings remain pending in Kenosha County Circuit Court.

Should Plaintiffs ultimately be convicted, the Heck doctrine requires that their case be dismissed.

                  III. PLAINTIFFS’ FIRST AMENDMENT FACIAL CHALLENGE IN
                       COUNT III FAILS TO STATE A CLAIM.

        The City joins and incorporates in full the County’s Brief in Support of its Motion to

Dismiss at Section IV in this regard. The emergency curfew hours in this case fall well within the

constitutional tolerances of those legal authorities and others. See also Vic Sasso v. City of Dallas,

Case No. 3:20-CV-1398-S, 2020 WL 2839217 (N.D. Texas, Dallas Division, June 1, 2020)

(denying request for temporary restraining order regarding Dallas’ curfew prohibiting all persons

from traveling on any public street from 7pm-6am in certain parts of the city following protests

precipitated by the death of George Floyd finding no irreparable harm and finding the curfew

analogous to “reasonable time, place, and manner restrictions” upheld by the Supreme Court.);

Martin v. Warren, Case No. 20-CV06538 CJS, 2020 WL 5035612 (W.D. NY, Aug. 26, 2020)

(denying request for preliminary injunctive relief regarding Rochester’s Emergency Order

restricting gatherings, of more than four persons outdoors and more than nine persons indoors,

between the hours of 11pm-5am in an effort to prevent the spread of Covid-19 and contain civil

unrest following the death of George Floyd because plaintiffs were unlikely to succeed on the

merits.).



                                           25
            Case 2:20-cv-01353-JPS Filed 09/23/20 Page 25 of 28 Document 12
                  IV. BECAUSE THE STATE OF EMERGENCY CURFEW IS NO
                      LONGR IN EFFECT AND BECAUSE THE PROTESTS HAVE
                      SUBSIDED, PLAINTIFFS’ CLAIMS ARE MOOT INSOFAR AS
                      THEY SEEK INJUNCTIVE RELIEF OR ARE BASED ON
                      ALLEGED FEAR FROM FUTURE ENFORCEMENT.

        Plaintiffs’ action seeks (1) a temporary restraining order barring the City of Kenosha and

Kenosha County “from enforcing the State Emergency or any similar measure and from

discriminatory enforcement of any ordinance on the basis of any individual’s viewpoint or opinion;

(2) injunctive relief “barring Defendants from engaging in unconstitutional conduct;” (Dkt. 1,

Compl. p. 14.) However, these requests are moot.

        Plaintiffs’ requests are moot because the State of Emergency Curfew ended on September

2, 2020 and there is no allegation that the curfew will be reinstated in the future. Nor is there any

allegation that the protests are continuing. By all accounts, the recent protests in Kenosha were

unprecedented, but have now subsided. See N.Y. State Rifle & Pistol Ass’n, Inc. v. City of New

York,---U.S.----, 140 S. Ct. 1525, 1526, ----L.Ed.2d ----- (2020) (holding that a claim for injunctive

relief against a law was moot when the law was amended to give “the precise relief that [the

plaintiffs] requested”).

        In Federation of Advertising Industry Representatives, Inc. v. City of Chicago, 326 F.3d

924, (7th Cir. 2003), the court held that “the complete repeal of a challenged law renders a case

moot, unless there is evidence creating a reasonable expectation that the City will reenact the

ordinance or one substantially similar.” The court further stated, “[i]n a string of cases, the

[Supreme] Court has upheld the general rule that repeal, expiration, or significant amendment to

challenged legislation ends the ongoing controversy and renders moot a plaintiff’s request for

injunctive relief. Id. at 929-930.




                                        26
         Case 2:20-cv-01353-JPS Filed 09/23/20 Page 26 of 28 Document 12
       An unprecedented civil unrest occurred in Kenosha following the shooting of Jacob Blake.

During this time, the State of Emergency Curfew was enacted in an effort to curb violence and

destruction during the nighttime hours – violence and destruction that the Plaintiffs acknowledge.

The curfew was tailored to the area experiencing violence. Moreover, Plaintiffs do not allege that

any time prior to or after the protests following the shooting of Jacob Blake, were they ever placed

under curfew or arrested for violating the same. Nor is there any indication that Plaintiffs will be

arrested in the future for curfew violations, as the State of Emergency Curfew is no longer in place.

       Additionally, any concern over a future arrest, or other irreparable harm, is based purely

on speculation and is insufficient to establish injunctive relief. See also Swanigan v. City of

Chicago, 881 F.3d 577, 583 (7th Cir. 2018) (holding that plaintiff’s argument that he might be

pulled over, arrested, and again subjected to an unconstitutionally long detention “is layered with

hypothetical and nowhere near certain.”); Portis v. City of Chicago, 347 F.Supp.2d 573 (N.D. Ill,

2004) (holding that plaintiffs lacked standing to seek injunctive relief where plaintiffs alleged they

were unlawfully detained for prolonged periods of time after arrests for non-custodial ordinance

violations where all plaintiffs had been released from incarceration and were no longer subject to

challenged practice, and they failed to show sufficient likelihood of future injury.); Higgason v.

Farley, 83 F.3d 807, 811 (7th Cir. 1996) (holding that plaintiff seeking TRO against correctional

institution based upon plaintiff’s alleged “virtual certainty” to be returned to the institution was

not enough.) Similarly, the Court should dismiss Plaintiffs’ request for injunctive relief here.

                                          CONCLUSION

       For the aforementioned reasons, City of Kenosha respectfully requests that all claims

alleged against the City of Kenosha be dismissed with prejudice for failure to state a claim.




                                       27
        Case 2:20-cv-01353-JPS Filed 09/23/20 Page 27 of 28 Document 12
Dated this 23rd day of September, 2020.


                                    MUNICIPAL LAW & LITIGATION
                                    GROUP, S.C.

                                    Attorneys for City of Kenosha


                                    By:    s/ Samantha R. Schmid
                                           REMZY D. BITAR
                                           State Bar No: 1038340
                                           SAMANTHA R. SCHMID
                                           State Bar No. 1096315
                                           730 N. Grand Avenue
                                           Waukesha, WI 53186
                                           O: (262) 548-1340
                                           F: (262) 548-9211
                                           E:     rbitar@ammr.net
                                                  sschmid@ammr.net




                               28
Case 2:20-cv-01353-JPS Filed 09/23/20 Page 28 of 28 Document 12
